TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-06-00309-CR


Ex parte Robert Fischman





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT

NO. D-1-DC-05-700109, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Robert Fischman filed a pro se petition for writ of habeas corpus challenging the
validity of the indictment pending against him in this cause. (1)  Although the writ did not issue,
Fishman later filed a notice of appeal and the clerk's record was forwarded to this Court.  The Clerk
has now received and filed a supplemental record containing the district court's order dismissing
cause number D-1-DC-05-700109 as part of a plea bargain in other causes.
No appeal lies from the refusal to issue a writ of habeas corpus.  Ex parte Gonzales,
12 S.W.3d 913, 914 (Tex. App.--Austin 2000, pet. ref'd).  In any event, the dismissal order renders
the habeas corpus petition moot.

The appeal is dismissed.


				__________________________________________
				Bob Pemberton, Justice
Before Chief Justice Law, Justices Patterson and Pemberton
Dismissed for Want of Jurisdiction
Filed:   June 22, 2006
Do Not Publish
1.        The record contains Fischman's written waiver of counsel.